Citation Nr: 9916998	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May to December 1955.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia.

The veteran's death on May [redacted] 1997, at age 58 years, was, 
according to the death certificate, due to cardiopulmonary 
arrest.

Service connection was long in effect for bilateral defective 
hearing [rated as noncompensably disabling] and tinnitus 
[rated as 10 percent disabling since January 1985].  



In a rating action in 1985, the RO granted service connection 
for anxiety reaction secondary to severe tinnitus.  The 
psychiatric disability was initially rated as 10 percent 
disabling; after a Board decision, the rating was increased 
to 30 percent from February 1986; and since May 1994, the 
rating for anxiety reaction has been at 100 percent 
disabling.

The appellant, [who will be considered for purposes of 
standing in this appeal to be the veteran's lawful widow], 
provided testimony at a personal hearing before a Hearing 
Officer at the RO in September 1997.  She further provided 
testimony before the undersigned Member of the Board at the 
RO in May 1999.  Transcripts of both hearings are of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




It is argued, in substance, that the veteran had no history 
of significant hypertension or any other cardiovascular 
disorder prior to his death, and that the lack of significant 
heart problems was confirmed on various clinical assessments 
shortly prior to his death, some reports of which are in he 
file.

It is argued by the appellant that the veteran's service-
connected psychiatric problems precipitated and/or added to 
his cardiovascular stress and contributed significantly to 
his death.  In that regard, the appellant has testified that 
this contention was supported by a physician, Dr. Irna 
Csanalosi or Canaslosi (Dr. C), who had seen the veteran on a 
continuous basis for some 10 years prior to his death at VA.  

The appellant further testified that only in the year prior 
to his death was the veteran seen by another physician, a Dr. 
B., who had consulted with the other long time physician (Dr. 
C.) before taking care of the veteran.  It is further argued 
that Dr. C. told the appellant that the veteran's nervous 
disorder had been a pivotal factor in his death.  However, it 
is averred that Dr. C is now "retired", and although 
contacted by the appellant on several occasions, and 
apparently continuing to volunteer twice a week at the VA 
facility, has declined to provide records of the veteran's 
care at VA, or a re-statement of her previously asserted 
opinion, and has stated that she "prefers not to get 
involved".







The file contains very few recent VA records, although some 
outpatient reports from as late as 1994, show Dr. C as the 
treating physician.  These records also show that Dr. B had 
consulted with Dr. C.  However, records for the 10 years 
prior to the veteran's death are not in the file, and it does 
not appear that an attempt has been made to acquire them.  
Neither is there of record an opinion from Dr. C or any other 
physician with regard to the relationship between the 
veteran's other service-connected disabilities and the 
cardiac arrest which caused his death.

The private hospital facility, Pennsylvania Hospital, where 
the veteran was admitted shortly before his death, cited a 
history of possible hypertension for about 5 years prior to 
his death for which he had not had care.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
issue prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO is instructed to obtain 
original, complete, legible copies of all 
VA clinical records, including outpatient 
and inpatient records, for all care of 
the veteran since separation from 
service.  




In addition, the RO, working in tandem 
with the VA medical facilities in 
Philadelphia, Lebanon, Coatesville, [and 
anywhere else the appellant may inform 
the RO that the veteran may have been 
treated], should endeavor to obtain all 
additional records for the veteran's care 
which may be in storage, or in the 
possession of treating physicians or 
clinicians, and/or opinions rendered 
thereby.  

Specifically, Dr. C should be officially 
contacted through the appropriate 
channels including but not limited to via 
the VA facility in Philadelphia, [via a 
Field Investigator, with assistance of 
the District Counsel and all other 
pertinent authorities felt to be required 
by the RO as necessary to obtain such 
records], and requested to identify and 
turn over all records she may have of the 
veteran's care.  

Dr. C should also be asked to reiterate 
or voice any assessments she may have as 
to an association between and/or impact 
there may have been between the veteran's 
service-connected psychiatric disability 
and the heart disorder which caused his 
death.  



Dr. B should be asked to address what he 
may have been told in that regard by Dr. 
C in consultation on the veteran's case.  
He should also be asked to provide an 
opinion as to his own belief as to any 
relationship or impact there may have 
been between the veteran's service-
connected anxiety disorder and the 
cardiovascular problems which caused the 
veteran's death.  

All efforts to obtain these records 
should be thoroughly documented including 
all responses from Drs. C and B.

3.  The RO should thereafter forward the 
entire clinical file to a VA medical 
panel consisting of a cardiologist and a 
psychiatrist who should be asked to 
review the entire clinical record and to 
provide an assessment, complete with 
annotations to the file, as to the 
association or impact of the veteran's 
service-connected anxiety disorder on any 
heart problem which caused his death.  In 
this regard, the physicians should assess 
whether the service-connected anxiety 
disorder aggravated the heart disease 
accounting for the veteran's death.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The claims file and all records must be 
made available to the physicians prior 
and pursuant to their evaluation of the 
case.  Their opinion(s) should be 
detailed and comprehensive, and 
thoroughly annotated with citations to 
the clinical records and supportive data 
as necessary to uphold the opinion(s).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested evaluation report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death under all possible 
theories and pertinent regulations and 
judicial guidelines.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

